NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 12-4099
                                       __________

                           UNITED STATES OF AMERICA

                                            v.

                     ALEXANDER LOPEZ-CINTRON, a/k/a Cain

                           ALEXANDER LOPEZ-CINTRON,
                                              Appellant
                                  __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-11-cr-00243-001)
                      District Judge: Honorable John E. Jones, III

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 11, 2013

      BEFORE: McKEE, Chief Judge, AMBRO and NYGAARD, Circuit Judges

                                  (Filed: June 25, 2013)
                                       __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

       Jennifer P. Wilson, Esq., counsel for Appellant Alexander Lopez-Cintron, has

filed a motion to withdraw from this case and has submitted a brief to support this appeal.
Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel argues that there are no

non-frivolous issues that can be raised on appeal by Lopez-Cintron, who was given a

copy of the motion and the brief with the notice that he could file a pro se brief. He

elected not to do so.

       Lopez-Cintron entered into a guilty plea before the District Court to one count of

conspiracy to distribute twenty-eight grams and more of cocaine base and cocaine, in

violation of 21 U.S.C. § 846. Lopez-Cintron was assigned a criminal history category of

V, and an offense level of twenty-three, which placed his Sentencing Guideline range

from 84 to 108 months imprisonment. After conducting a thorough sentencing hearing,

the District Court sentenced Lopez-Cintron to eighty-four months of imprisonment, four

years of supervised release, a special assessment, and a $500.00 fine. He timely

appealed.

       Under Anders v. California, if appellate counsel “finds his case to be wholly

frivolous, after a conscientious examination of it, he should so advise the court and

request permission to withdraw. That request must, however, be accompanied by a brief

referring to anything in the record that might arguably support the appeal.” 386 U.S. 738,

744 (1967). “The Court’s inquiry when counsel submits an Anders brief is thus twofold:

(1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any non-frivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       As to the guilty plea, Lopez-Cintron entered into the negotiated agreement

knowingly, intelligently, and voluntarily. The District Court carefully explained to

                                             2
Lopez-Cintron the rights and the ramifications of entering a plea of guilty. The District

Court also confirmed that Lopez-Cintron was mentally competent, was not under the

influence of any medication or other substance, and that he understood the nature of the

proceedings. The record, therefore, clearly supports the finding that Lopez-Cintron made

a knowing, intelligent, and voluntary plea.

       We likewise see no error in Lopez-Cintron’s sentence. The District Court fully

complied with Rule 32 of the Federal Rules of Criminal Procedure. Moreover, the

District Court identified the correct Guideline range, and examined the relevant

sentencing factors under 18 U.S.C. § 3553(a). The District Court ultimately sentenced

Lopez-Cintron to the lower end of the Guideline range. We find no error with this

sentencing procedure used by the District Court. Any argument that the sentencing

process was illegal would be frivolous.

       Finally, we have conducted our own independent examination of the record, and

conclude that there are no non-frivolous issues that could be raised on appeal. Thus, we

will affirm the District Court’s judgment of sentence and we will grant counsel’s motion

to withdraw.

       In conclusion, we find that no non-frivolous issues exist for consideration on

appeal. We will grant counsel’s motion to withdraw, pursuant to Anders, and affirm the

judgment of the District Court. Counsel is also relieved of any obligation to file a

petition for a writ of certiorari in the Supreme Court. See 3d Cir. L.A.R. 109.2(b).




                                              3